            Case 1:19-cv-02109-JMF Document 5 Filed 03/08/19 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                      Civil Action No.: ____
EFX MARKETING, LLC,

                         Plaintiff,

         v.                                           COMPLAINT AND
                                                      DEMAND FOR JURY TRIAL
NEW TWIST FOOD, LLC

                        Defendant.




       Plaintiff EFX Marketing, LLC (hereinafter “EFX” or “Plaintiff”), by and through its

undersigned counsel, hereby brings this action against Defendant New Twist Food, LLC (“New

Twist” or “Defendant”), and alleges as follows:

                                           PARTIES

       1.       Plaintiff EFX Marketing, LLC (“EFX”) is a corporation organized under the laws

of the State of New York, with its principal place of business located at 1581 East 8 Street

Brooklyn, New York, 11230.

       2.       Defendant New Twist Food, LLC (“New Twist”) is a corporation organized under

the laws of the State of New York, with its principal place of business located at 65 West 37

Street, Suite 300, New York, New York, 10018.

                   NATURE OF CLAIMS, JURISDICTION AND VENUE

       3.       This action arises under the Patent laws of the United States (35 U.S.C. §1 et.

seq.), the Trademark and Unfair Competition laws of the United States (15 U.S.C. §§ 1051 et



                                                  1
            Case 1:19-cv-02109-JMF Document 5 Filed 03/08/19 Page 2 of 13




seq.), the Copyright laws of the United States (17 U.S.C. § 101 et seq.).

       4.       Jurisdiction of this Court is founded upon 15 U.S.C. §§ 1121 and 28 U.S.C. §§

1331, 1332(a)(1), 1338(a) and (b), and the pendent jurisdiction of this Court.

       5.       Venue is proper within this Judicial District under 28 U.S.C. Sections 1391(b) and

(c), and 1400(a) and (b).

                                  FACTUAL ALLEGATIONS

Background

       6.       Plaintiff EFX sells, markets, and advertises candies and confectionary under the

trade name Happy Yummies (since 2013) in this Judicial District and elsewhere, as well as on

the Internet via its website, https://happyyummies.com/ and on Amazon.com. Among Plaintiff’s

most successful products are its candies and confectionaries, e.g., gummies and chocolates that it

sells in its unique shaped packages. See Exhibit B, including pictures of Plaintiff’s unique shaped

packages.

EFX’s Design Patent Rights

       7.       EFX is the true and rightful owner of a new, non-obvious and ornamental design

of its unique shaped package which is the subject of U.S. Design Patent No. D818,842 for a

“Package for Candy,” and which issued on May 29, 2018 (“the `842 Design Patent”). A copy of

EFX’s `842 Design Patent is attached as Exhibit A.

EFX’s Trade Dress Rights

       8.       EFX’s distinctive package has a unique and distinctive shape and configuration,

which represents EFX’s trade dress, as shown in the photographs attached as Exhibit B. The

distinctive package is characterized the unique shape and configuration of the packaging bag



                                                 2
             Case 1:19-cv-02109-JMF Document 5 Filed 03/08/19 Page 3 of 13




which includes: (a) the distinctive shape/silhouette of a bear, having rounded/curved ears, head

and torso, (b) a flat bottom, (c) wherein the top of the “head portion” of the bag remains flat

when the bag is filled, and (d) a sealable opening located at the top of the “head portion” of the

bag (“Packaging Trade Dress”). The arrangement and combination of these elements are

nonfunctional, arbitrary, and fanciful and constitutes valid trade dress.

        9.       EFX has expended substantial time, efforts, and money to promote and market its

distinctive unique shaped packages on the Internet, on its packaging, and in advertisements, most

of which emphasize Plaintiff’s distinctive Packaging Trade Dress.           EFX’s unique shaped

packages have appeared and been featured in advertisements and marketing materials. As a result

of these substantial advertising and promotional efforts, EFX has made substantial sales of its

unique shaped packages.

        10.      As a result of its extensive advertising and promotional activities which

emphasize the distinctive Packaging Trade Dress, and further as a result of its substantial sales,

the distinctive Packaging Trade Dress has become recognized by the purchasing public as

indicating the source or origin of EFX’s unique shaped packages.

        11.      EFX’s Packaging Trade Dress is fanciful, distinctive, nonfunctional and well-

recognized and represents the substantial goodwill of EFX throughout the United States,

including in this Judicial District.

        11a.     Plaintiff EFX sells its distinctive products and packaging both directly to retail

consumers and wholesale to various retailors.

        11b.     Plaintiff EFX’s customers, particularly its wholesale customers, recognize the

origin of Plaintiff’s products from the products’ distinctive packaging.



                                                  3
         Case 1:19-cv-02109-JMF Document 5 Filed 03/08/19 Page 4 of 13




EFX’s Copyright Rights

       12.    EFX’s unique shaped packages represent wholly original works of authorship

fixed in tangible mediums of expression and are copyrightable subject matter under the

Copyright Law of the United States. U.S. Copyright Registration Nos. VAu 1-282-531 and VA

2-091-719 (“EFX’s Copyrighted Images”) duly issued for EFX’s unique shaped packages and

are valid and subsisting. A copy of the Certificates of Registration for EFX’s unique shaped

packages are attached as Exhibit C. EFX is the true and rightful owner under these copyrights

and EFX has duly marked its unique shaped packages with copyright notices.

Defendant’s Acts of Infringement

       13.    On information and belief, Defendant New Twist Food, LLC markets and sells

infringing packages under the Candy Fix brand within this Judicial District and elsewhere and

are called “Resealable-Stand Up-Bear Shaped Pouches.” Defendant’s “Resealable-Stand Up-

Bear Shaped Pouches” are very close copies of Plaintiff EFX’s unique shaped packages and are

without authorization from EFX. Defendant’s “Resealable-Stand Up-Bear Shaped Pouches”

incorporate the elements of EFX’s distinctive Packaging Trade Dress, and embody the invention

claimed in the Design Patent. A Photograph of Defendant’s “Resealable-Stand Up-Bear Shaped

Pouches” are attached as Exhibit D. Compare Exhibits A and D; compare Exhibits B and D.

       14.    Without authorization from Plaintiff EFX, Defendant New Twist had access to

and copied the copyrighted EFX unique and distinctive shaped packages, and Defendant New

Twist sells its “Resealable-Stand Up-Bear Shaped Pouches” which incorporate the elements of

EFX’s distinctive Packaging Trade Dress and are substantially similar to Plaintiff’s copyrighted

works for U.S. Copyright Registration Nos. VAu 1-282-531 and VA 2-091-719. Compare



                                               4
            Case 1:19-cv-02109-JMF Document 5 Filed 03/08/19 Page 5 of 13




Exhibits C and D.

       15.      Defendant’s “Resealable-Stand Up-Bear Shaped Pouches” are competitive with

Plaintiff EFX’s unique shaped packages and, on information and belief, are sold to consumers

through the same channels of trade at a lower wholesale price point than EFX’s unique shaped

packages.

       16.      By adopting and using EFX’s patented package shape and Packaging Trade

Dress, and by trading on EFX’s valuable goodwill, Defendant New Twist has caused and is

likely to continue to cause confusion, mistake and deception of purchasers and potential

purchases as to the source or origin of Defendant’s “Resealable-Stand Up-Bear Shaped Pouches”

and as to the existence of an association, connection, or relationship between New Twist and

EFX.

       16a.     Upon information and belief, at least Plaintiff EFX’s wholesale customers have

demonstrated actual confusion as to the origin of Defendant New Twist’s products.

       16b.     Upon information and belief, Defendant New Twist has approached Plaintiff

EFX’s wholesale customers with its infringing product, seeking to misappropriate Plaintiff

EFX’s goodwill and take away its customer base.

       17.      Upon information and belief, Defendant New Twist’s adoption of the invention

claimed in the Design Patent, as well as EFX’s Packaging Trade Dress and copyrighted works is

deliberate and intentional and with full knowledge of EFX’s rights.

       18.      New Twist’s actions have damaged and are likely to continue to damage the well

established reputation and goodwill of EFX.




                                               5
          Case 1:19-cv-02109-JMF Document 5 Filed 03/08/19 Page 6 of 13




        19.     EFX is being irreparably injured and monetarily damaged by New Twist’s acts.

EFX has no adequate remedy at law.

                     COUNT 1 – DESIGN PATENT INFRINGEMENT OF
                          U.S. DESIGN PATENT NO. D818,842

        20.     Plaintiff repeats and realleges the foregoing paragraphs as if the same were fully

set forth at length herein.

        21.     This cause of action arises under Section 35 of the Patent Laws of the United

States, 35 U.S.C. §§ 271 and 289.

        22.     The claimed design of U.S. Design Patent No. D818,842 (“the `842 design

patent”) is shown in Figures 1 through 8 of the patent and described in the accompanying figure

descriptions. The `842 design patent is valid and enforceable. Representative images are below:



FIG. 1 is a front perspective     FIG. 3 is a front view of the     FIG. 5 is a left side elevational
view of a package for candy       front of the package, with the    view thereof; FIG. 6 is a right
                                  package in a flat configuration   side elevational view thereof
                                  and empty




                                                 6
          Case 1:19-cv-02109-JMF Document 5 Filed 03/08/19 Page 7 of 13




       23.     Defendant New Twist has made, used, offered to sell, sold and/or imported into

the United States, and still are making, using, offering to sell, selling, and/or importing into the

United States, “Resealable-Stand Up-Bear Shaped Pouches” having a design that infringes the

claim of the Design Patent, without EFX’s authorization or consent. A representative image of a

Defendant’s “Resealable-Stand Up-Bear Shaped Pouches” is below:




       24.     In the eye of the ordinary observer familiar with the relevant prior art, giving such

attention as a purchaser usually gives, the claimed design of the U.S. Design Patent No.

D818,842 and the design of Defendant New Twist’s “Resealable-Stand Up-Bear Shaped

Pouches” are substantially the same, such that the ordinary observer would be deceived into

believing that the   design of Defendant’s New Twist’s “Resealable-Stand Up-Bear Shaped

Pouches” is the design claimed in U.S. Design Patent No. D818,842.

       24a.    Defendant New Twist has been on notice of its infringing acts as of at least

January 25, 2019. A copy of EFX’s January 25, 2019 notice letter is attached as Exhibit E.

       25.     On information and belief, Defendant New Twist’s infringement has been

intentional and willful, making this an exceptional case.




                                                 7
          Case 1:19-cv-02109-JMF Document 5 Filed 03/08/19 Page 8 of 13




        26.      Defendant New Twist will, on information and belief, continue to infringe upon

EFX’s rights under §§ 271 and/or 289 of the Patent Act, unless and until it is enjoined by this

Court. EFX has been and is likely to continue to be irreparably injured unless New Twist is

enjoined. EFX has no adequate remedy at law.

               COUNT 2 – TRADE DRESS INFRINGEMENT, 15 U.S.C. § 1125(a)

        27.      Plaintiff repeats and realleges the foregoing paragraphs as if the same were fully

set forth at length herein.

        28.      Defendant New Twist infringed on nonfunctional elements of EFX’s Packaging

Trade Dress by creating substantially similar visual reproductions of EFX’s uniquely shaped

packages, namely Defendant’s “Resealable-Stand Up-Bear Shaped Pouches,” and marketing

them under the brand name Candy Fix. On information and belief, Defendant New Twist’s theft

of the EFX’s Packaging Trade Dress included copying, in all material respects, the non-

functional, ornamental features of EFX’s Packaging Trade Dress, including: (a) the distinctive

shape/silhouette of a bear, having rounded/curved ears, head and torso, (b) a flat bottom, (c)

wherein the top of the “head portion” of the bag remains flat when the bag is filled, and (d) a

sealable opening located at the top of the “head portion” of the bag.

        29.      On information and belief, the design of EFX’s unique shaped packages that New

Twist copied was among the most recognizable and coveted in EFX’s product collection, and

had acquired secondary meaning.

        29a.     Upon information and belief, at least Plaintiff EFX’s wholesale customers have

demonstrated actual confusion as to the origin of Defendant New Twist’s products.




                                                 8
          Case 1:19-cv-02109-JMF Document 5 Filed 03/08/19 Page 9 of 13




        29b.    Upon information and belief, Defendant New Twist has approached Plaintiff

EFX’s wholesale customers with its infringing product, seeking to misappropriate Plaintiff

EFX’s goodwill and take away its customer base.

        29c.    Defendant New Twist has been on notice of its infringing acts as of at least

January 25, 2019. See attached Exhibit E, a copy of EFX’s January 25, 2019 notice letter.

        30.     New Twist’s use of the EFX’s Packaging Trade Dress in New Twist’s

manufacturing and packaging of its Infringing “Resealable-Stand Up-Bear Shaped Pouches” was

deceptive and likely to cause mistake and confusion regarding the emanation of New Twist’s

packaging from EFX, or were sponsored, or approved of by EFX.

        31.     By its aforementioned acts, New Twist infringed EFX’s rights in EFX’s

Packaging Trade Dress in violation of section 32 of the Lanham Act, 15 U.S.C § 1125(a).

        32.     New Twist’s acts were willful and done in conscious disregard of EFX’s rights in

the EFX’s Packaging Trade Dress.

        33.     As a direct and proximate result of Defendant New Twist’s actions, EFX has

sustained substantial damages in an amount to be established at trial.

                COUNT 3 – COPYRIGHT INFRINGEMENT, 17 U.S.C. § 501

        34.     Plaintiff repeats and realleges the foregoing paragraphs as if the same were fully

set forth at length herein.

        35.     EFX is the owner of all rights in and to EFX’s Copyrighted Images.

        36.     EFX, as owner of all rights and interest in and to EFX’s Copyrighted Images, is

entitled to exclusive rights to use, reproduce, distribute, publicly display, publish, and prepare

derivative works of the same under the Copyright Act, 17 U.S.C. § 106. Representative images



                                                 9
            Case 1:19-cv-02109-JMF Document 5 Filed 03/08/19 Page 10 of 13




are below:

                       VA 1-282-531                      VAu 1-280-092




       37.      Upon information and belief, Defendant New Twist’s images used in connection

with its “Resealable-Stand Up-Bear Shaped Pouches” were copied or derived from EFX’s

Copyrighted Images and are substantially similar to the designs in the above Copyrighted

Images. A representative image of a Defendant’s “Resealable-Stand Up-Bear Shaped Pouches”

is below:




                                             10
          Case 1:19-cv-02109-JMF Document 5 Filed 03/08/19 Page 11 of 13




       38.     New Twist was not, and is not, authorized to copy, reproduce, distribute, publicly

display, publish, or prepare derivative works that infringe EFX’s rights in EFX’s Copyrighted

Images.

       39.     New Twist’s acts of copying, reproduction, publication, and public display of

EFX’s Copyrighted Images violated EFX’s exclusive rights granted by 17 U.S.C. § 106, and

constitute infringement under 17 U.S.C. § 501.

       40.     EFX’s Copyrighted Images are displayed with notice of its copyrights claimed by

EFX.

       40a.    Defendant New Twist has been on notice of its infringing acts as of at least

January 25, 2019. See attached Exhibit E, a copy of EFX’s January 25, 2019 notice letter.

       41.     New Twist was aware of EFX’s rights in EFX’s Copyrighted Images and had

reason to believe that its acts of copying the EFX’s Copyrighted Images constituted infringement

of EFX’s rights therein, thereby rendering New Twist’s infringement willful.

       42.     By reason of Defendant’s infringement, EFX has sustained substantial injury,

loss, and damage to its rights in EFX’s Copyrighted Images.

       43.     EFX is entitled to recover damages, pursuant to 17 U.S.C. § 504, and EFX’s costs

and attorney’s fees, pursuant to 17 U.S.C. § 505.

       WHEREFORE, Plaintiff demands judgment:

       a.      Adjudging and decreeing that Defendant has unlawfully infringed EFX’s design

patent, misappropriated EFX’s trade dress rights and infringed EFX’s copyrights;

       b.      Preliminarily and permanently enjoining Defendant, its officers, agents, servants,

employees and attorneys and all those in active concert or participation with any of them:



                                                 11
            Case 1:19-cv-02109-JMF Document 5 Filed 03/08/19 Page 12 of 13




                1.     from importing, distributing, advertising, promoting, selling, and/or

                       offering for sale a packaging design substantially similar to the Design

                       Patent, the Packaging Trade Dress or the copyrighted works associated

                       with EFX’s unique shaped packages, or any colorable variation thereof,

                       unless the product emanates from or is authorized by Plaintiff; and

                2.     from selling infringing products which would represent or suggest that

                       Defendant’s products are affiliated with, related to, or sponsored by

                       Plaintiff or suggesting any connection with it;

       c.       Requiring Defendant to pay its profits to Plaintiff, any damages sustained by

Plaintiff as a result of Defendant’s acts, and Plaintiff’s costs for the action, and attorneys’ fees,

pursuant to 35 U.S.C. §§ 284, 289, 15 U.S.C. § 1117(a) and 17 U.S.C. §§ 504 and 505;

       d.       Requiring Defendant to pay to Plaintiff statutory damages, pursuant to 17 U.S.C.

§ 504(c);

       e.       Requiring that all product labels, signs, prints, packages, wrappers, receptacles,

and advertisements of Defendant bearing Plaintiff’s patented package shape, Packaging Trade

Dress, or copyrighted works, and any reproduction, counterfeit, copy, or colorable imitation

thereof, and all plates, molds, matrices and other means of making the same, be delivered up to

Plaintiff for destruction, pursuant to 15 U.S.C. § 1118 and 17 U.S.C. § 503;

       f.       Requiring Defendant to pay to Plaintiff three times the amount of actual damages,

and reasonable attorneys’ fees, because of the exceptional nature of this case, pursuant to 35

U.S.C. § 285, 15 U.S.C. § 1117(a) and 17 U.S.C. § 505; and




                                                 12
        Case 1:19-cv-02109-JMF Document 5 Filed 03/08/19 Page 13 of 13




      g.     Granting such other and further relief as this Court deems just and proper.

                                      JURY DEMAND

      Plaintiff EFX Marketing, LLC requests a trial by jury in this matter.

Dated: March 7, 2019                        Respectfully submitted,

                                            EZRA SUTTON, PA


                                            /s/ Ezra Sutton
                                            Ezra Sutton, Esq.
                                            900 Route 9, Suite 201
                                            Woodbridge, New Jersey 07095
                                            (732) 634-3520 – telephone
                                            (732) 634-3511 – facsimile
                                            Email: esutton@ezrasutton.com

                                            Attorneys for Plaintiff
                                            EFX Marketing, LLC




                                              13
